DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The specification has been amended.  Claims 4, 6, and 12 have been amended.    Claims 1-12 are pending in the instant application, and are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Christopher J. Cronin on 07/11/2022 has been entered.   

Response to Arguments/Amendments
Specification
 
Applicant’s amendment to the specification overcomes the objection.  The objection is withdrawn.

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 4 obviates the rejection.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s argument over the inherency of the cited Lively for compressing the intermediate bed to immobilize the elementary composite polymer/adsorbent structure against itself or each other in the claimed method is on the ground that the fact that Lively describes a 6-fiber module having a void fraction of 0.28 does not necessarily mean that Lively necessarily compressed an intermediate bed of hollow fibers given the absence of any discussion in Lively regarding compression of the hollow fibers, one of ordinary skill in the art would readily recognize that a void fraction of 0.28 could be achieved merely through careful arrangement of six hollow fibers of identical cross-sectional configuration within a module — in a manner so as to minimize the interstitial volume and tend towards the theoretical packing density of cylinders.  Any toddler or preschool child who has played with Tinker Toys in a cylindrical can will recognize this. Similarly, anyone who has purchased a plastic jar of pretzel rods will similarly recognize this.  
Applicant’s argument is found not persuasive.  By definition, “compress” means flatten by pressure; squeeze or press.   The term “compressing” is given a broadest interpretation in light of the specification as applying any type of force to make an adsorbent bed.  To make an adsorbent bed of the packed bed of 6 fiber module with void fraction as 0.28 disclosed in Fig. 13 (i.e. by the ratio between the gas phase area and the total flow area in a cross-sectional evaluation as 0.28), it is required to apply some type of compressing, which is evidenced by WO2019/097446 (“the `446 publication”).  The `446 publication discloses a method of preparing an absorbent bed by forming an intermediate bed of the at least one elementary composite polymer/adsorbent structure (see page 16, [0077]); and compressing the intermediate bed (see page 17, [0079]; page 27, §6C) to immobilize the polymer/adsorbent structure against itself or each other and form a product bed.   On the other hand, Applicant does not offer any reasonable factual based evidence to support the argument that any toddler or preschool child who has played with Tinker Toys in a cylindrical or anyone who has purchased a plastic jar of pretzel rods can recognize that the packed bed of 6 fiber module with void fraction as 0.28 disclosed in Fig. 13 (i.e. by the ratio between the gas phase area and the total flow area in a cross-sectional evaluation as 0.28) without applying any type of press, or compressing. Therefore, the step of “compressing the intermediate bed” seem to be an inherited property of preparing the packed adsorbent beds by Lively.  The rejection of claim 1 is maintained.  

In terms of claim 2, Applicant’s argument is found persuasive.  The rejection is withdrawn.
In terms of claims 3-4, Applicant’s argument is found persuasive.  The rejection is withdrawn.
In terms of claim 6, Applicant’s amendment and argument are sufficient to overcome the rejection.  The rejection is withdrawn.
In terms of claim 12, Applicant’s amendment and argument are sufficient to overcome the rejection.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendments and arguments have been fully considered.  Applicant’s 1st argument is that the examiner misinterpreted the meaning of “packed bed”, and in the context of the field of art of Liverly, a “packed bed” is not an intermediate bed of adsorbent structures which has been necessarily be compressed.   Applicant’s argument is not persuasive.  The Examiner does not misinterpret the meaning of “packed bed”.  “Fiber sorbents in packed bed” are the fiber sorbents compressed together into the hollow fiber sorbents disclosed in Fig. 2 of Liverly, and the fiber sorbent in RTSA (rapid thermal swift adsorption mode) operation of Fig. 4, wherein the fibers assembled into a parallel flow module (see Abstract at p.802).   In addition, forming an intermediate bed of the at least one elementary composite polymer/adsorbent structure according to Applicant’s claim 1 does not require any compressing.  Therefore, the extruded fiber or the fiber prepared by the fiber spinning apparatus of Fig. 5 is interpreted as an intermediate bed of polymer/adsorbent structure.  The hollow fiber sorbents of Fig. 2, and the assembly of the fibers into a parallel flow module used in the RTSA operation disclosed by Liverly teaches and/or suggests the compressing step of Applicant’s claim 1.   In addition, the `446 publication teaches a method of preparing a polymer matrix composite comprising steps of phrase separation to form polymeric network structure, which may be stretched or compressed [0079], where the network structure is plastically deformed by at least a compressive force [0080].  Therefore, the compressing step in claim 1 is disclosed in the `446 publication.  It should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In term of claim 2, the `446 publication teaches a method of preparing a polymer matrix composite comprising steps of phrase separation to form polymeric network structure, which may be stretched or compressed [0079].  In addition, the absorbent beds of Fig. 4 for RTSA operation and the hollow fiber sorbents of Fig. 2 of Liverly teach and/or suggest compressing the intermediate bed are repeated so as to form two or more of the product beds and said method further comprises the step of stacking the two or more of the product beds.  Optimization of operation procedure through repeating the compressing steps to form two or more of the product beds is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art in view of the prior art teaching.  Even if the prior art does not teach these exact steps, the prior art teaches the general procedures of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In term of claim 3, Lively et al. discloses the intermediate bed of the at least one elementary composite polymer/adsorbent structure is the extruded fiber (3.1. Polymer-zeolite solution formation). As acknowledge in Applicant’s specification [0189] and known to one ordinary skilled in the art that extrudates are essentially longer versions of beads or pellets.  Even though not teaching the extrudes the ratio of the average length to the average thickness generally ranges from 1:2 to 1:20, Lively et a/. does disclose the intermediate bed of the at least one elementary composite polymer/adsorbent structure is the extruded fiber.  The ratio of the average length to the average thickness (Dmaj:Dmin) generally ranges from 1:2 to 1:20 would be the obvious selection as extrudes because the prior art teaches the general procedures of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In term of claim 4, Lively et a/. discloses using NMP as a liquid swelling agent causing the polymeric binder to soften and swell.

In terms of claim 6 wherein each of the at least one elementary composite polymer/adsorbent structure is configured as a solid, not hollow, fiber having a length L and a diameter D, wherein a ratio of L:D is at least 20:1, a solid absorbent bed is an obvious variation over hollow in terms of preparing the absorbent bed.  In terms of the ratio of L:D is at least 20:1, Lively et al. discloses the intermediate bed of the at least one elementary composite polymer/adsorbent structure is the extruded fiber, and the claimed ratio of at least 20:1 would be the obvious selection as extrudes.  In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In terms of claims 5, and 7-11, it would be a routine mechanic preparation of fiber cluster by compression the individual polymer fibers into a bundle of fibers.

In terms of claim 12 said method further comprises the step of allowing the product bed to at least partially dry while the at least one elementary composite polymer/adsorbent structure 
is in an adhered state before removal of the compressive force, Lively et a/. discloses the method of preparing polymer-sorbent hollow fibers, wherein the fibers were dried in a vacuum oven at 115 °C overnight, which includes at least one elementary composite polymer/adsorbent structure is in an adhered state before removal of the compressive force.  

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lively et al. in view of WO2019/097446 (“the `446 publication”).

Lively et al. discloses a method for preparing hollow fiber adsorbents for CO2 capture, see 3.1. Polymer-zeolite solution formation and 3.2 Fiber formation at pages 803-804.  Specifically, Lively et al. discloses hollow fiber sorbents were created via the well-known non-solvent phrase inversion technique, wherein the polymer solutions (3.1. Polymer-zeolite solution formation) were extruded through a spinneret into a non-solvent quench bath (typically water), shown in Fig. 5 
    PNG
    media_image1.png
    321
    581
    media_image1.png
    Greyscale
.  The polymer solutions comprise adsorbent particles of zeolite, a solvent of N-methyl-2-pyrrolidine (NMP) due to its miscibility in water and solvency for cellulose acetate, see page 803, right column (3.1. Polymer-zeolite solution formation).   The polymer binder is cellulose acetate and polyvinylpyrrolidone (PVP).  The intermediate bed of the at least one elementary composite polymer/adsorbent structure is the extruded fiber or the fiber prepared by the fiber spinning apparatus of Fig. 5.    In terms of the step of compressing the intermediate bed so as to immobilize the at least one elementary composite polymer/adsorbent structure against itself or each other and form a product bed, Lively et al. discloses modules with tight-packed fibers (void fraction of 0.28) exhibited reduced the external film resistances at higher superficial gas velocities (page 809), and the excellent fiber sorbent capacity of “Fiber sorbents in packed bed” (Fig. 13 at page 809), and fiber sorbent RTSA operation of the absorbent beds of Fig. 4  
    PNG
    media_image2.png
    622
    933
    media_image2.png
    Greyscale
 at page 803.  
The `446 publication discloses a method of preparing a polymer matrix composite of adsorbent bed (see page 4, [11-12], page 19, [0090]) comprising steps of: forming at least one elementary composite polymer/adsorbent structure through diffusion induced phrase inversion of a dope composition that comprises adsorbent particles, a solvent, and a polymeric binder dissolved in the solvent [0069]; page 26 §1C) forming an intermediate bed of the at least one elementary composite polymer/adsorbent structure [0077]; and compressing the intermediate bed [0079] and page 27,§6C so as to immobilize the at least one elementary composite polymer/adsorbent structure against itself or each other and form a product bed, where the network structure is plastically deformed by at least a compressive force [0080]. 
   
The difference between Applicant’s claim 1 and Lively et al. is that the prior art does not specifically disclose the term “compressing the intermediate bed”.  Instead, Lively et al. teaches the fiber sorbents in packed bed, which suggests that the fiber sorbents is made through compressing the intermediate bed.  In addition, Lively et al. discloses that the adsorbent bed of the packed bed of 6 fiber module with void fraction as 0.28 disclosed in Fig. 13 (i.e. by the ratio between the gas phase area and the total flow area in a cross-sectional evaluation as 0.28).  Furthermore, the `446 publication discloses a method of preparing a polymer matrix composite comprising steps of phrase separation to form polymeric network structure, and forming an intermediate bed of the at least one elementary composite polymer/adsorbent structure; and compressing the intermediate bed so as to immobilize the at least one elementary composite polymer/adsorbent structure against itself or each other and form a product bed. Therefore, Lively et al and the `446 publication considered as a whole would have rendered claim 1 obvious.  
 
In term of claim 2, the `446 publication teaches a method of preparing a polymer matrix composite comprising steps of phrase separation to form polymeric network structure, which may be stretched or compressed [0079].  In addition, the absorbent beds of Fig. 4 for RTSA operation and the hollow fiber sorbents of Fig. 2 of Liverly teaches and/or suggests compressing the intermediate bed are repeated so as to form two or more of the product beds and said method further comprises the step of stacking the two or more of the product beds.  Optimization of operation procedure through repeating the compressing steps to form two or more of the product beds is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art in view of the prior art teaching.  Even if the prior art does not teach these exact steps, the prior art teaches the general procedures of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In term of claim 3, Lively et al. discloses the intermediate bed of the at least one elementary composite polymer/adsorbent structure is the extruded fiber (3.1. Polymer-zeolite solution formation). As acknowledge in Applicant’s specification [0189] and known to one ordinary skilled in the art that extrudates are essentially longer versions of beads or pellets.  Even though not teaching the extrudes the ratio of the average length to the average thickness generally ranges from 1:2 to 1:20, Lively et a/. does disclose the intermediate bed of the at least one elementary composite polymer/adsorbent structure is the extruded fiber.  The ratio of the average length to the average thickness (Dmaj:Dmin) generally ranges from 1:2 to 1:20 would be the obvious selection as extrudes because the prior art teaches the general procedures of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In term of claim 4, Lively et a/. discloses using NMP as a liquid swelling agent causing the polymeric binder to soften and swell.

In terms of claim 6 wherein each of the at least one elementary composite polymer/adsorbent structure is configured as a solid, not hollow, fiber having a length L and a diameter D, wherein a ratio of L:D is at least 20:1, a solid absorbent bed is an obvious variation over hollow in terms of preparing the absorbent bed.  In terms of the ratio of L:D is at least 20:1, Lively et al. discloses the intermediate bed of the at least one elementary composite polymer/adsorbent structure is the extruded fiber, and the claimed ratio of at least 20:1 would be the obvious selection as extrudes.  In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In terms of claims 5, and 7-11, it would be a routine mechanic preparation of fiber cluster by compression the individual polymer fibers into a bundle of fibers.
In terms of claim 12 said method further comprises the step of allowing the product bed to at least partially dry while the at least one elementary composite polymer/adsorbent structure 
is in an adhered state before removal of the compressive force, Lively et a/. discloses the method of preparing polymer-sorbent hollow fibers, wherein the fibers were dried in a vacuum oven at 115 °C overnight, which includes at least one elementary composite polymer/adsorbent structure is in an adhered state before removal of the compressive force.  

Conclusions
Claims 1-12 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731